UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                      No. 17-1987



           United States ex rel. Freedom Unlimited, Inc. v. City of Pittsburgh
                                (W.D.Pa. 2-12-cv-01600)



                                       ORDER


      The opinion issued on March 28, 2018 is hereby amended to reflect that John C.
Hansberry, Esq. argued the case on behalf of Appellees City of Pittsburgh and Luke
Ravensthal.


For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: April 5, 2018
tmm/cc: All Counsel of Record